

Exhibit 10.1
 
AGREEMENT
 
This Agreement (the “Agreement”) is entered into on July 21, 2010, by and
between Hyperdynamics Corporation, a Delaware corporation (the “Company”) and
TWJ Navigation, Inc. (referred to herein as the “Holder”).  The Company and the
Holder may also be referred to collectively herein as the “Parties.”
 
Recitals


WHEREAS, the Parties entered into a Letter Agreement in September 2009 (the form
of which is included as Exhibit A hereto (the “September 2009 Agreement”)) and
desire to enter into this Agreement and to terminate the September 2009
Agreement.
 
NOW THEREFORE, the Parties agree as follows:
 
Agreement


1. TERM.
 
The term of this Agreement shall begin on July 21, 2010 and end on July 1, 2012
(the “Term”).
 
2. LOCK-UP.
 
An aggregate of 5,900,000 shares of Common Stock of the Company and Warrants to
purchase 1,740,000 shares of Common Stock of the Company that are owned by the
Holder (the shares of Common Stock and shares of Common Stock underlying the
Warrants are collectively referred to as the “Securities”) shall be subject to
this Agreement.  The Holder agrees that during the period beginning on July 21,
2010 and ending nine months later on April 21, 2011 (the “Restriction Period”),
except as set forth in Section 3 below, without the written consent of the
Company (which may be withheld in the Company’s sole discretion), it will not
(i) sell, offer to sell, contract or agree to sell, hypothecate, hedge, pledge,
grant any option to purchase, make any short sale or otherwise dispose of or
agree to dispose of, directly or indirectly, any of the 5,900,000 shares of
Common Stock held by them or the 1,740,000 shares that may be acquired pursuant
to exercise of the Warrants, or any of the 1,740,000 Warrants or (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any of these Securities,
whether any such transaction is to be settled by delivery of such Securities, in
cash or otherwise.
 
3. EXCEPTIONS TO RESTRICTION PERIOD.
 
The following are exceptions to the Restriction Period pursuant to Section 2
above:
 
(a) Any donations of the Securities to the American Friends of Guinea as
provided in Section 4 herein.
 
(b) Any Securities that are pledged as collateral to secure repayment of a
loan(s) made to the Holder or an affiliate of the Holder that is commercially
reasonable and in which repayment terms exceed the expiration date of the
Restriction Period, subject to the consent of the Company (which shall not be
unreasonably withheld).
 
(c) Any transfer of all or any part of the (i) 5,900,000 shares of Common Stock;
(ii) the Warrants to purchase 1,740,000 shares of Common Stock or (iii) any
shares of Common Stock acquired pursuant to exercise of the Warrants, to Kent P.
Watts, individually, upon receipt in form and substance satisfactory to the
Company of his agreement to be bound by the terms and conditions of this
Agreement.
 
(d) During the Restriction Period, if the share price of the Common Stock of the
Company closes at a price greater than $3 for five consecutive trading days,
then 15% of the Holder’s shares of Common Stock that still have sales
restrictions in effect, shall no longer be restricted in any way pertaining to
any terms of this Agreement.
 
(e) During the Restriction Period, if the share price of the Common Stock of the
Company closes at a price greater than $5 for five consecutive trading days,
then 50% of the Holder’s shares of Common Stock shall no longer be restricted in
any way pertaining to any terms of this Agreement.
 
(f) During the Restriction Period, if the share price of the Common Stock of the
Company closes at a price greater than $9 for five consecutive trading days, all
remaining shares of Common Stock that still have certain restrictive terms in
effect pursuant to Section 2 herein shall no longer be restricted in any way
pertaining to any terms of this Agreement.
 
(g) If there is a “Change of Control” of the Company during the Restriction
Period, all restrictions pursuant to Section 2 shall immediately cease.
 
A “Change of Control” shall be deemed to occur if and when:
 
(i)           there occurs a reorganization, merger, consolidation or other
corporate transaction involving the Company (a “Transaction”), in each case,
with respect to which the stockholders of the Company immediately prior to such
Transaction do not, immediately after the Transaction, own more than 50 percent
of the combined voting power of the Company or other corporation resulting from
such Transaction in substantially the same respective proportions as such
stockholders’ ownership of the voting power of the Company immediately before
such Transaction.
 
(ii)           any plan or proposal for the dissolution or liquidation of the
Company is adopted by the stockholders of the Company;
 
(iii)           individuals who, as of July 21, 2010, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
July 21, 2010 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of a least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding for this purpose any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in SEC Rule 14a-11
of Regulation 14A promulgated under the Securities Exchange Act of 1934) or such
other actual or threatened solicitation of proxies or consents  by or on behalf
of a person other than the Board; or
 
(iv)           all or substantially all of the assets of the Company are sold,
transferred or distributed.
 
4.  
DONATIONS OF COMMON STOCK AND WARRANTS TO THE AMERICAN FRIENDS OF GUINEA.

 
The Holder will donate an aggregate of 1,000,000 shares of Common Stock to the
American Friends of Guinea, a charitable organization that the Company is
working with to help provide support to the people of Guinea, as follows:
100,000 shares on or before August 25, 2010; 570,000 shares on or before July 1,
2011, and 330,000 shares on or before July 1, 2012.  Warrants to purchase
500,000 shares of the Common Stock will be donated by the Holder to the American
Friends of Guinea from time to time at its discretion, but no later than July 1,
2012. Notwithstanding the foregoing, if the share price of the Common Stock of
the Company closes at a price greater than $3 for five consecutive trading days,
then the Board of Directors of the American Friends of Guinea (the “AFG Board”)
after review in the AFG Board’s discretion of the budget and anticipated
requirements of such organization and the goal of providing support to the
people of Guinea, shall have the right to require that some or all of the agreed
upon donations be made by the Holder no later than 30 days after notice to the
Holder by the AFG Board.
 
The obligations of the Holder set forth in this Section 4 may be satisfied, in
whole or in part, by Kent P. Watts, individually, as determined by the Holder
and Mr. Watts.
 
5. TERMINATION OF THE SEPTEMBER 2009 AGREEMENT.
 
The September 2009 Agreement is terminated.
 
6. OTHER PROVISIONS
 
(a) The certificates and agreements evidencing the Securities shall have
imprinted on their face a restricted legend substantially as follows:
 
“The Securities represented by this certificate (warrant agreement) are
restricted from transfer pursuant to the terms of the Agreement between the
Holder and Hyperdynamics Corporation, dated July 21, 2010, and may only be
transferred in compliance with that Agreement.”
 
(b) The Parties agree that this Agreement is irrevocable except for as herein
provided and shall be binding upon their respective heirs, legal
representatives, successors and assigns.
 
(c) The Parties agree that irreparable damage could result if this Agreement is
not performed in accordance with its terms, and either party may be entitled to
specific performance, in addition to any other remedy at law, or in equity.
 
(d) The terms of this Agreement shall be construed and interpreted in accordance
with the laws of the State of Texas and shall be binding upon and inure to the
benefit of the Company, the Holder, and their respective heirs, legal
representatives, successors and assigns.  This Agreement constitutes the entire
agreement of the Parties with respect to the subject matter hereof. The Holder
acknowledges that he or she has had the opportunity to consult with an attorney
prior to entering into this Agreement and that no part of this Agreement shall
be construed against any Party on the basis of authorship. Each of the Parties
represents and warrants to each other that each has the requisite authority to
enter into and perform his or its obligations under this Agreement and that this
Agreement constitutes his or its legal, valid and binding obligation.
 
(e) The execution of this Agreement, and the delivery of a copy thereof bearing
a facsimile or a scanned signature, shall be valid and enforceable and shall,
for all purposes, be treated as an original signature.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date set
forth above.
 
Agreed and Accepted:
 
TWJ NAVIGATION,
INC.                                                                                     HYPERDYNAMICS
CORPORATION
 


 
/s/ Kent P.
Watts                                                                 /s/ Ray
Leonard__________________
Name: Kent P.
Watts                                                            Ray Leonard
Title:
President                                                                      President
and CEO







 
 
 

--------------------------------------------------------------------------------

 
